Citation Nr: 0733268	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
2003, for the grant of a 50 percent rating for psychogenic 
pain disorder with major depression.  

2.  Entitlement to an effective date earlier than April 28, 
2003, for the grant of a 10 percent rating for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to November 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, granted an increased rating of 50 percent for 
psychogenic pain disorder with major depression and granted 
an increased rating of 10 percent for hiatal hernia, both 
effective April 28, 2003.  The Boston, Massachusetts RO now 
has jurisdiction over the veteran's claims.

In December 2005, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

The veteran's appeal was remanded by the Board in December 
2006.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran's psychogenic pain disorder with major 
depression was assigned a 50 percent disability rating 
effective April 28, 2003; it is not factually ascertainable 
that the increase in disability occurred prior to April 28, 
2003.  

2.  The veteran's hiatal hernia was assigned a 10 percent 
disability rating effective April 28, 2003; it is not 
factually ascertainable that the increase in disability 
occurred prior to April 28, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 28, 
2003, for the grant of a 50 percent rating for psychogenic 
pain disorder with major depression have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105(a), 3.400 (2007).

2. The criteria for an effective date prior to April 28, 
2003, for the grant of a 10 percent rating for hiatal hernia 
have not been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 
3.105(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

It is unclear whether VCAA notice is required with regard to 
the veteran's appeal of the assigned effective dates.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007)(holding that once a 
benefit was granted the claim was substantiated and no notice 
was required with regard to downstream issues such as the 
proper effective date).  

In a letter issued in February 2004 the RO notified the 
veteran of the evidence needed to substantiate entitlement to 
earlier effective dates.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of the VCAA, the February 
2004 letter contained a notation that the veteran should 
provide VA with any information or evidence that would 
support his claims.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

As the veteran's claims are for earlier effective dates, he 
was notified of the first three elements of the Dingess 
notice and information regarding effective dates by the 
February 2004 letter.  While he did not receive information 
regarding the disability rating elements of his claim until 
August 2007, since the claims are being denied, no additional 
disability ratings will be assigned.  Therefore, the veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from the Boston VA 
Medical Center (VAMC), and private medical records.   
Additionally, the veteran has been provided proper VA 
examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).   In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.   Hazan v. Gober, 10 Vet. App. 
511 (1997).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Analysis

Service connection and a 10 percent disability rating were 
granted for the veteran's psychogenic pain disorder in an 
April 1987 rating decision, effective November 6, 1986, the 
day after the veteran's separation from active duty service.  
Two months later, in a June 1987 rating decision, service 
connection and a noncompensable disability rating were 
granted for a hiatal hernia, also effective November 6, 1986.  
While the veteran made several attempts to obtain increased 
ratings for his service-connected disabilities, these claims 
were denied in unappealed rating decisions in November 1989 
and March 1992.  

The veteran submitted another claim for an increased rating 
on April 28, 2003.  The August 2003 rating decision granted 
an increased rating of 50 percent for his psychogenic pain 
disorder with major depression and an increased rating of 10 
percent for his hiatal hernia, both effective April 28, 2003.  
He now contends that the effective date of these increased 
ratings should be November 6, 1986, the date of the original 
grant of service connection.

Because the veteran did not submit a notice of disagreement 
within one year of the notice of the March 1992 rating 
decision, it is now final in the absence of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105(c).

The veteran has argued that an earlier effective date is 
warranted based on the presence of clear and unmistakable 
error (CUE) in the April 1987 and June 1987 rating decisions 
granting service connection for his psychogenic pain disorder 
and hiatal hernia.  

The Board remanded the CUE c for adjudication by the 
originating agency in December 2006.  In a May 2007 rating 
decision, the originating agency determined that CUE was not 
present in the April and November 1987 rating decisions.  
While the Board specifically noted in its December 2006 
remand that the veteran would have to file a timely appeal in 
order for the Board to have jurisdiction over his CUE claims, 
no appeal has been received with respect to the RO's May 2007 
rating decision.  Therefore, the Board does not have 
jurisdiction over the veteran's CUE claims and they are not 
before the Board.  Huston v. Principi, 18 Vet. App. 395, 403 
(2004) (holding claim of CUE raised before the Board must be 
remanded and adjudicated as any other claim).

Inasmuch as the veteran has not pursued an appeal of the RO's 
decision on his CUE claims, the decisions through March 1992 
remain final and serve to bar an effective date prior to the 
date of those decisions.  Lalonde v. West, 12 Vet. App. 377 
(1999).

No communication was received from the veteran between the 
March 1992 final rating decision and his April 28, 2003 claim 
that could be construed as a claim for increased disability 
benefits.  As the record does not contain anything that could 
constitute a claim for increased ratings prior to April 28, 
2003, the only basis on which an earlier effective date may 
be established is if the evidence demonstrates that it is 
factually ascertainable that the veteran's disabilities 
increased to the levels contemplated by the increased 
evaluations assigned in August 2003 rating decision within 
the year prior to April 28, 2003.  38 C.F.R. § 3.400(o).  

The private medical records submitted by the veteran and 
received in March 2004, show treatment from July 2000 and 
February 2001, for a low back condition.  They do not pertain 
to the veteran's hernia or psychiatric disorder.  In August 
2000 he was evaluated for backache and right lower limb pain, 
but there were no findings referable to psychogenic pain 
disorder.  Assuming arguendo that these records did show an 
increase in the disability, it would have been ascertainable 
more than one year prior to the April 2003 claim.  In that 
case, the effective date would be no earlier than the date of 
claim.  Harper.  

The private treatment records could not serve as an earlier 
informal claim for increase because they were not received 
until March 2004, and even if construed as raising an 
informal claim, the date of claim would be the date of 
receipt.  38 C.F.R. § 3.157(b)(2) (2007).  In addition, 
because the records do not pertain to the claimed 
disabilities, they cannot be considered informal claims in 
any event.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of earlier 
effective dates.  Since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply, and the claims are denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 28, 2003, 
for the grant of a 50 percent rating for psychogenic pain 
disorder with major depression is denied.  

Entitlement to an effective date earlier than April 28, 2003, 
for the grant of a 10 percent rating for hiatal hernia is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


